DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 7 July 2021.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cardno (US 2014/0043337, published 13 February 2014) and further in view of Psenka et al. (US 2009/0300544, published 3 December 2009, hereafter Psenka) and further in view of Gupta et al. (US 2019/0164070, published 30 May 2019, hereafter Gupta) and further in view of Morin et al. (US 2018/0089717, published 29 March 2018, hereafter Morin).
As per independent claim 1, Cardno discloses one or more non-transitory computer-readable media storing instructions which, when processed by one or more computer processors (paragraph 0316), cause:
receiving, by a data access system, a request for data (paragraph 0067)
parsing the request to determine a request type of the request (paragraphs 0393-0394: Here, a request is analyzed to retrieve the data)
based on the request type, determining particular data that is requested by the request (paragraphs 0067 and 0327)
accessing, by the data access system, the particular data from either the data access system or a document review and reporting system (paragraph 0318: Here, relevant data is retrieved)
wherein the particular reporting data includes one or more of: a global trend report, a statistical report (paragraph 0063-0064: Here, intra-day data associated with a stock is a statistical report), or an executive summary 
wherein the particular specific data includes additional data for a particular data point included in the particular data (paragraph 0072)
transmitting the particular data to a client device to cause the client device to generate a graphical user interface and display the particular reporting data using the graphical user interface (paragraph 0068: Here, the visual document is browser based document for output in a browser. The visual document depicts relationship identified by the business performance drivers (paragraphs 0073-0074))
Cardno fails to specifically disclose wherein the request specifies one or more project workspaces to which the request for data pertains and performing the processing occurs on the project workspaces and organized by the one or more project workspaces. However, Psenka, which is analogous to the claimed invention because it is directed toward specifying a data set for processing, discloses wherein the request specifies one or more project workspaces to which the request for data pertains and performing the processing occurs on the project workspaces and organized by the one or more project workspaces (Figure 3; paragraphs 0067-0069). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Psenka with Cardno, with a reasonable expectation of success, as it would have allowed a user to specify data from which a visualization. This would have enabled him/her to limit processing of data based upon the selected data set, thereby limiting the amount of processing required to generate visualizations.
Cardno fails to specifically disclose: 
wherein the request specifies that for each project workspace, of the one or more project workspaces, a count of files reviewed in that project workspace is to be provided and a size of that project workspace is to be provided
wherein a project workspace, or one or more project workspaces, is allocated by the data access system based on the count of files to be reviewed in that project workspace and based on the size of that project workspace to be provided for reviewing corresponding files
for each project workspace of the one or more project workspaces:
	determining a count of files reviewed in that project workspace and a size of that project workspace
	transmitting the particular data, the count of files reviewed in that project workspace, and the size of that project workspace
However, Gupta, which is analogous to the claimed invention because it is directed toward requesting data via parameters of a workspace, discloses:
wherein the request specifies that for each project workspace, of the one or more project workspaces, a count of files reviewed in that project workspace and a size of that project workspace are to be provided (paragraph 0030)
wherein a project workspace, or one or more project workspaces, is allocated by the data access system based on the count of files to be reviewed in that project workspace (paragraph 0030)
for each project workspace of the one or more project workspaces:
	determining a count of files reviewed in that project workspace (paragraph 0030)
	transmitting the particular data, the count of files reviewed in that project workspace (paragraph 0030: Here, a set of request parameters are associated with the request for a workspace/workflow. This includes the number of assets involved, the number of nodes involved, a reference count, size of the files, a role of the requesting user, and origination of the request).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gupta with Cardno, with a reasonable expectation of success, as it would have allowed for obtaining a set of data based upon a single request. This would have allowed for the conservation of network traffic, as it would avoid multiple subsequent requests for data.
Finally, Morin, which is analogous to the claimed invention because it is directed toward allocation of resources based on parameters, discloses 
wherein the request specifies that for each project workspace a size of that project workspace is to be provided (paragraph 0058)
wherein a project workspace, or one or more project workspaces, is allocated by the data access system based on the size of that project workspace to be provided for reviewing corresponding files (paragraph 0058)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Morin with Cardno, with a reasonable expectation of success, as it would have enabled allocation of resources based upon size parameters. This would have provided the user with the advantage of enabling a user to customize the workspace based upon his/her display preferences. 
As per dependent claim 2, Cardno discloses wherein upon receiving the particular data, the client devices uses the graphical user interface to generate one or more graphs based on the particular data and causes displaying the one or more graphs on a computer display of the client device (paragraphs 0060-0063).
With respect to claims 8-9, the applicant discloses the limitations substantially similar to those in claims 1-2, respectively. Claims 8-9 are similarly rejected.
With respect to claims 15-16, the applicant discloses the limitations substantially similar to those in claims 1-2, respectively. Claims 15-16 are similarly rejected.

Claims 3-7, 10-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardno, Psenka, Gupta, and Morin and further in view of Ottenfelt et al. (US 2014/0280300, published 18 September 2014, hereafter Ottenfelt).
As per dependent claim 3, Cardno, which is analogous to the claimed invention because it is directed toward generating visualizations of summaries, discloses the limitations similar to those in claim 2, and the same rejection is incorporated herein. Cardno fails to specifically disclose wherein the particular review analysis data includes one or more of:
review progress summaries that include one or more of:
	a document review progress summary, a document review ratio per reviewer, a total count of documents reviewed by reviewers, a count of documents reviewed hourly, an average native document size review rate, a total native document size review ratio, or a total text document reviewed size
review analysis reports that include one or more of:
	a reviewed document count report, a document review rate report, a text review rate report, a native review rate report, or a total native summary report
review analysis summary reports that include one or more of:
	a session report per session identifiers, a session-start-and-end report per session identifiers, a session error report per session identifiers, a user artifacts report, a reviewer full name report, a reviewer email address report, or a case artifact report; or
review analysis job reports that include one or more of:
	a summary of active jobs, a summary of completed jobs, a summary of deleted jobs, or a summary of suspended jobs
However, Ottenfelt, which is analogous to the claimed invention because it is directed toward displaying a visualization of workflow information, discloses:
wherein the particular review analysis data includes one or more of:
review progress summaries that include one or more of:
	a document review progress summary (Figure 3; paragraph 0035), a document review ratio per reviewer, a total count of documents reviewed by reviewers, a count of documents reviewed hourly, an average native document size review rate, a total native document size review ratio, or a total text document reviewed size 
review analysis reports that include one or more of:
	a reviewed document count report, a document review rate report, a text review rate report, a native review rate report, or a total native summary report
review analysis summary reports that include one or more of:
	a session report per session identifiers, a session-start-and-end report per session identifiers, a session error report per session identifiers, a user artifacts report, a reviewer full name report, a reviewer email address report, or a case artifact report; or
review analysis job reports that include one or more of:
	a summary of active jobs, a summary of completed jobs, a summary of deleted jobs, or a summary of suspended jobs (Figure 3)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ottenfelt with Cardno, with a reasonable expectation of success, as it would have enabled a user to view visualizations of workflow items. This would have enabled him/her to easily identify workflow items which have been completed.
As per dependent claim 4, Cardno, Psenka, Gupta, Morin, and Ottenfelt disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Cardno discloses wherein the particular reporting data includes one or more of:
global trend reports that include one or more of:
	a global trend summary per environment identifiers, a global trend summary with start and end dates (paragraphs 0060-0063), a global file size trend summary, an environment size trend summary, an index size trend summary, a database size trend summary, a document growth trend summary, a naïve trend summary, an image trend summary, a production image trend summary, a file growth trend summary, or a workspace growth trend summary 
statistical reports that include one or more of:
	a daily statistics report, a monthly statistics report, or a top work spaces document report (paragraphs 0060-0063: Here, daily stock prices are reported)
executive summary reports that include one or more of:
	a one-line summary of monthly total sizes of reviewed document report, an active document report, an archived document report, a deleted document report, a nearline document report, or a testing document report.
As per dependent claim 5, Cardno, Psenka, Gupta, Morin, and Ottenfelt disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Cardno discloses storing additional instructions which, when processed by the one or more computer processors, cause:
receiving, by the data access system, a data-specific request (paragraph 0067: Here, a user request is received by receiving selected parameters)
parsing, by the data access system, the data-specific request to identify a particular data point included in the particular data (paragraphs 0393-0394)
determining the additional data for the particular data point (paragraph 0064: Here, additional data items associated with the item are obtained for display)
transmitting the additional data associated with the particular data point to the client device to cause the client device to update the graphical user interface and display at least the additional data (paragraph 0064)
As per dependent claim 6, Cardno, Psenka, Gupta, Morin, and Ottenfelt disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Cardno discloses wherein:
the data-specific request is generated at the client device upon selecting, using a pointer pointing to a particular graph of one or more graphs displayed using the graphical user interface, the particular data point included in the particular graph (paragraph 0067)
and wherein upon selecting the particular data point in the particular graph, the particular data point is graphically represented as selected (paragraph 0067)
As per dependent claim 7, Cardno, Psenka, Gupta, Morin, and Ottenfelt disclose the limitations similar to those in claim 6, and the same rejection is incorporated herein. Cardno discloses wherein the document review and reporting system is separate from the data access system (paragraph 0318).
Cardno fails to specifically disclose:
determining whether the data is stored at the data access system
in response to determining that the data is stored at the data access system, accessing, by the data access system, the data for a storage unit of the data access system
in response to determining that the data is not stored at the data access system, retrieving the data from the document review and reporting system
However the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that many cache system disclose:	determining whether request data is stored at a system
	responsive to determining that the data is stored at the system, access the data stored at the system
	responsive to determining that the data is not stored at the system, requesting the data from an external system
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Cardno-Ottenfelt, with a reasonable expectation of success, as it would have enabled for efficient request and display of contents. This would have allowed a user to more quickly view contents, thus improving his/her experience.
	With respect to claims 10-14, the applicant discloses the limitations substantially similar to those in claims 3-7, respectively. Claims 10-14 are similarly rejected.
	With respect to claims 17-20, the applicant discloses the limitations substantially similar to those in claims 3-6, respectively. Claims 17-20 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cardno, Psenka, Gupta, and Morin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144